Citation Nr: 0734476	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  99-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a child of a Vietnam veteran for disability resulting 
from spina bifida.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In November 2000, the Board denied the claim on the merits 
and the veteran filed a timely appeal with the United States 
Court of Appeals for Veterans Claims (Court). 
In May 2001, pursuant to a joint motion by the parties, the 
Court vacated the Board's November 2000 decision and remanded 
the matter to the Board for compliance with the instructions 
in the joint motion.  On remand, the Board issued a decision 
dated in August 2002 again denying the claim on the merits.  
The veteran appealed that decision to the Court.  In February 
2003, pursuant to a joint motion by the parties, the Court 
vacated the Board's August 2002 decision and remanded to the 
Board for compliance with the instructions in the joint 
motion.  

In October 2003, in response to a written request for a video 
conference, the Board remanded the case.  A video conference 
was subsequently held before the undersigned Veterans Law 
Judge in February 2004; a transcript is of record.  The issue 
is now before the Board again for adjudication on the merits. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not establish that a 
Chiari I malformation with holocord syringomyelia is a form 
and manifestation of spina bifida.


CONCLUSION OF LAW

The criteria for payment of monetary allowance under 38 
U.S.C.A. § 1805 to a child of a Vietnam veteran for 
disability resulting from spina bifida have not been met.  38 
U.S.C.A. §§ 1805, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.814 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the veteran has been provided with 
notice and assistance in developing his claim as required by 
the VCAA.  The veteran was provided with notice of what the 
evidence needed to show to establish entitlement to a 
monetary allowance under 38 U.S.C.A. § 1805 in numerous 
documents, including the September 1998 rating decision; a 
statement of the case (SOC), dated in November 1998; and 
several supplemental statements of the case (SSOC).  These 
documents also included an explanation as to why his claim 
had been denied and what he still needed to show to 
substantiate his claim.  

The veteran was also provided with notice as to what the 
evidence needed to show to substantiate his claims in the 
Board's previous denials in November 2000 and August 2002.  
In those documents, the Board specifically provided the 
veteran with the laws and regulations relevant to his claim.  
In the August 2002 decision the Board also included relevant 
portions of the VCAA and explained how those portions of the 
law had been satisfied.  

To the extent that the notice provided to the veteran was 
deficient, the Board finds that it may proceed with 
adjudication of this claim for two reasons.  First, the 
veteran has demonstrated actual knowledge of he needed to 
show to establish entitlement to a monetary allowance under 
38 U.S.C.A. § 1805.  See Sanders v. Nicholson, 487 F.3d 881, 
889 (2007) (holding that VA may rebut the presumption that a 
VCAA notice is prejudicial by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant).  
For reasons explained more fully below, the outcome of this 
case depends upon only one issue: whether the veteran's son 
has a form and manifestation of spina bifida, except spina 
bifida occulta.  See 38 U.S.C.A. § 1805 (West 2002 & Supp. 
2006). Throughout the course of this appeal the veteran has 
submitted medical literature concerning the association 
between spina bifida and his son's condition.  The veteran 
has also submitted his own statements and provided his own 
testimony explaining how his son's diagnosed condition was 
similar to spina bifida.  Thus, the veteran has demonstrated 
actual knowledge of the only legal criterion relevant to this 
appeal and providing further notice would not likely lead to 
the submission of additional pertinent evidence.  

Second, the veteran is represented by counsel, which tends to 
show that any VCAA deficiencies have resulted in no 
prejudice.  The Court has held that "[a] claimant's 
representation by counsel does not alleviate VA's obligation 
to provide compliant notice; however, that representation is 
a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error."  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The 
Court also noted that an attorney has an ethical duty of 
communicating with the client and therefore, "it is not 
unreasonable to conclude that an appellant's attorney is 
acting with the full authority and knowledge of his client 
and thus, to attribute to his client the attorney's actions 
and communications."  Id.     

Here, the record shows that veteran, through counsel, has 
effectively participated in the adjudication process.  Of 
particular relevance is a letter from the veteran's attorney, 
received by the Board in May 2007.  In that letter, the 
veteran's attorney requested that the veteran be provided 
with a copy of the request for an independent medical expert 
opinion that the Board had recently obtained.  A review of 
the claims file shows that the Board provided the veteran's 
representative with a copy of the request in May 2007.  Also, 
the veteran's counsel had previously successfully petitioned 
the Court for a remand so that VA could provide proper VCAA 
notice.  The Board, in its August 2002 decision found that 
fully compliant VCAA notice had been provided; the veteran's 
counsel has not objected to the Board's determination in that 
decision.  

The Board finds that based on the facts and circumstances of 
this particular case, there has been no prejudice and the 
notice error involved did not affect the "essential fairness 
of the adjudication."  Sanders, 487 F.3d at 889; 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).

Finally, the Board also finds that VA has taken steps 
necessary to satisfy VA's duty to assist the veteran in 
developing his claim.  The veteran's representative was 
provided with a complete copy of his claims folder in May 
2002 in conjunction with this claim.  The RO has also 
obtained private medical records from Shriner's Hospital and 
Child Neurology Associates on the veteran's behalf.  The 
veteran has also been provided with the opportunity to 
present testimony before the undersigned Veterans Law Judge 
at a video conference hearing in February 2004.  Last, the 
Board has obtained an independent medical expert opinion for 
the purpose of determining whether the veteran's son's 
condition can be considered a form and manifestation of spina 
bifida, except spina bifida occulta.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

Children of Vietnam veterans are entitled to a monthly 
allowance for any disability resulting from spina bifida 
suffered by such child.  38 U.S.C.A. § 1805 (West 2002 & 
Supp. 2006).  The term "spina bifida" refers to all forms 
and manifestations of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.814(c)(3) (2007).  The Board must provide reasoned 
argument explaining why conditions other than spina bifida 
per se are not "forms and manifestations" of spina bifida.  
Jones v. Principi, 16 Vet. App. 219, 225-226 (2002).

A "Vietnam veteran" means a person who performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, without regard to the characterization of the 
person's service.  38 C.F.R. § 3.814(c)(1) (2007).  




Analysis

The veteran contends that his son is entitled to a monetary 
allowance pursuant to the provisions of 38 U.S.C.A. § 1805 
(West 2002 & Supp. 2006).  More specifically, he claims that 
his son's condition, which has been diagnosed as Chiari I 
malformation with holocord syringomyelia, is a "form and 
manifestation" of spina bifida. 

As noted in the Board's previous decisions, the veteran's DD 
Form 214 reflects that his service included a tour of duty in 
the Republic of Vietnam during the Vietnam era.  Therefore, 
the sole issue for the Board to consider is whether the 
veteran's son's condition is a form and manifestation of 
spina bifida.  Id.  The medical evidence consists of medical 
literature on the subjects of Chiari malformations and 
syringomyelia, treatment records from various private 
providers, and letters from both treating and non-treating 
physicians.  The Board has thoroughly reviewed all of this 
evidence, but will only discuss the documents pertaining to 
the issue of whether Chiari I malformation with holocord 
syringomyelia, is a form and manifestation of spina bifida. 

In a letter from a pathologist, Dr. S.G., which was dated in 
February 1999, the doctor stated that he had reviewed the 
veteran's son's medical records from St. Louis Children's 
Hospital, St. Luke's Hospital, and Neurosurgical Associates, 
Inc.  Dr. S.G. noted that the syringomyelia diagnosis was 
well established.  Regarding a relationship between 
syringomyelia and such open neural tube defects as spina 
bifida, Dr. S.G. stated that the two types of congenital 
central nervous system malformations were associated in a 
"significant number of cases."  Dr. S.G. concluded that 
therefore, any toxic parental exposure accepted as causing 
spina bifida should also be accepted as causing 
syringomyelia.

At his video conference hearing in February 2004, the veteran 
and his representative asserted that Dr. S.G.'s opinion that 
the veteran's son's condition was associated with spina 
bifida should be interpreted to mean that it is also a 
manifestation of spina bifida.  

In a letter dated in March 1999, a neurosurgeon, Dr. M.B., 
stated that spina bifida was a complex developmental 
abnormality, often times associated with Chiari malformation 
and syringomyelia.  Dr. M.B. went on to say that although the 
child did not have the structural abnormality in his lumbar 
spine to warrant a diagnosis of spina bifida, he did have 
significant structural abnormalities involving his nervous 
system that were often times seen in conjunction or 
associated with spina bifida. 

The medical evidence also included an independent medical 
expert opinion from Dr. W.S., another neurosurgeon.  In that 
opinion, which was dated in January 2007, Dr. W.S. indicated 
that he had reviewed the veteran's son's case.  Dr. W.S. 
confirmed that the child had been diagnosed with 
syringomyelia and Chiari I and that he had underwent a 
posterior fossa decompression and C1 laminectomy with 
duroplasty for the Chiari I malformation and syrinx in 
January 1998.  

In response to the Board's question as to whether the Chiari 
I malformation with holocord syringomyelia is a form and 
manifestation of spina bifida, Dr. W.S. stated the following.  
"Spina bifida is a congenital neural tube defect associated 
with incomplete closure of one or more of the spinal lamina.  
Spina bifida occulta has no external signs while with spina 
bifida cystica there is associated protrusion of the 
meningeal membranes and part of the spinal cord through the 
cleft which is clearly visible on the back.  
Myelomeningoceles can be associated with an Arnold-Chiari 
malformation, but a Chiari I malformation in isolation is not 
a form or manifestation of spina bifida."

Upon reviewing the letters from Dr. S.G., Dr. M.B., and Dr. 
W.S., the Board finds that there is no basis to conclude that 
a Chiari I malformation with holocord syringomyelia is a form 
and manifestation of spina bifida.  Although Dr. S.G. and Dr. 
M.B. both concluded that the veteran's son's condition was 
associated with spina bifida, neither concluded that it was a 
form and manifestation of the disease as required by U.S.C.A. 
§ 1805.  Dr. W.S.' opinion also fails to provide support for 
the claim because he specifically stated that a Chiari I 
malformation was not a form or manifestation of spina bifida.

In conclusion, there is no medical evidence in the record 
that establishes that the veteran's child's condition - 
diagnosed as Chiari I malformation with holocord 
syringomyelia - is a form and manifestation of spina bifida.  
The Board has considered Dr. S.G.'s opinion that any toxic 
parental exposure accepted as causing spina bifida should 
also be accepted as causing syringomyelia.  This opinion, 
however, cannot form the basis of entitlement to a monetary 
allowance under 38 U.S.C.A. § 1805, which specifically 
requires that the disease be considered a form and 
manifestation of spina bifida, except spina bifida occulta.    


ORDER

Entitlement to a monetary under 38 U.S.C.A. § 1805 for a 
child of a Vietnam veteran for disability resulting from 
spina bifida is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


